COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00102-CV
Trial Court Cause
Number:                    907501
Style:                     Svetlana B. Poplin
                           v Amerisure Insurance Company
Date motion filed*:        November 11, 2014
Type of motion:            Motion for Rehearing
Party filing motion:       Appellant
Document to be filed:      no

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack, and Justices Bland and Huddle

Date: January 14, 2014